Citation Nr: 0306217	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  01-05 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for shell fragment wound scars to the head (face), chest and 
legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

This appeal originates from a December 2000 rating decision 
in which the RO granted service connection for shell fragment 
wound scars of the head, chest and both legs, and assigned a 
0 percent evaluation, effective February 28, 2000.  The 
veteran submitted a notice of disagreement in May 2001 and a 
statement of the case was issued in May 2001.  The veteran 
perfected his appeal to the Board of Veterans' Appeals 
(Board) in June 2001.  In September 2002, the Board sought 
additional development of this issue pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  In this respect, 
the Board provided notice of the development as required by 
Rule of Practice 903 (67 Red. Reg. 3,099, 3,105 (Jan. 23, 
2002)) (codified at 38 C.F.R. § 20.903.)  The Board is now 
prepared to issue a decision addressing this issue.

Because the appeal involves the initial rating assigned 
following a grant of service connection for the veteran's 
shell fragment wound scars to the head, chest and legs, the 
Board has characterized this issue in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the effective date of the grant of service 
connection, the veteran's service-connected shrapnel fragment 
scars to the head (face) are not more than slight in degree, 
and are neither more than 5 inches in length nor at least 
one-quarter inch wide at the widest part; the surface contour 
of these scars are not elevated or depressed on palpation, 
are not adherent to underlying tissue, are not abnormal in 
texture, are not hypo or hyperpigmented in an area exceeding 
six square inches, do not have an underlying soft tissue 
missing in an area exceeding six square inches, and do not 
have skin indurated and inflexible in an area exceeding six 
square inches.

3.  Since the effective date of the grant of service 
connection, the veteran's shrapnel fragment wound scars to 
the head (face), chest and legs do not cover an area of 144 
square inches or greater and are not tender, painful, 
ulcerated, unstable or deep; nor are they adherent, or 
associated with any underlying soft tissue damage; medical 
examination found no functional limitation or limited motion 
attributable to the scars.


CONCLUSION OF LAW

The criteria for an increased (compensable) initial rating 
for shrapnel fragment wound scars to the head (face), chest 
and legs are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 4.118, 
Part 4, Diagnostic Codes 7800-7805 (before and since August 
30, 2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

As evidenced by the May 2001 statement of the case and the 
May 2002 supplemental statement of the case, the veteran has 
been furnished the pertinent laws and regulations governing 
the claim and the reasons for the denial.  Hence, the Board 
finds that he has been given notice of the information and 
evidence needed to substantiate the claim and has been 
afforded opportunities to submit such information and 
evidence.  The Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  Pursuant to a May 2001 letter, the RO not only 
informed the veteran and his representative of the notice and 
duty to assist provisions of the VCAA, but what medical and 
other evidence the RO had obtained and what information or 
evidence the veteran needed to provide in support of the 
claim.  The RO also indicated that it would obtain private 
records for which the veteran provide information and 
authorization, although the appellant could also submit any 
such evidence directly to expedite the claim.   Hence, the 
duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Furthermore, the RO has 
arranged for the veteran to undergo a VA examination in 
connection with this claim, and has obtained VA outpatient 
treatment records from the VA medical facility on University 
Drive in Pennsylvania.  The Board notes that neither the 
veteran nor his representative has identified any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained. 

In light of the above, the Board finds that reasonable and 
appropriate efforts to inform and assist the veteran in 
obtaining the evidence necessary to substantiate the claims 
have been made and it appears that all existing, pertinent 
evidence identified has been obtained and associated with the 
claims file.  Therefore, under these circumstances, the Board 
finds that the claims are ready to be considered on the 
merits.  

II.  Background

The veteran's service medical records include a June 1970 
Report of Medical History Report noting that he sustained 
shrapnel to his legs, head and chest in 1968.  Old, small 
scars were noted on the anterior chest wall and both tibial 
regions, without defects.

In March 2000, the veteran filed a claim for compensation 
benefits for disabilities that included scar tissue to the 
leg, chest and head.  He indicated that these scars "hurt".  

In a December 2000 rating decision, the RO granted service 
connection for shrapnel fragment wounds to the head, chest 
and both legs, and assigned a 0 percent evaluation, effective 
February 28, 2000.

Findings during an Agent Orange registry examination in 
January 2001 included multiple scars about the veteran's 
right lateral brow, left lower leg and right hip.  No other 
skin lesions were identified at that time.

During a VA examination in June 2001, the veteran reported 
that after sustaining shrapnel fragment wounds in service he 
underwent some minor surgery followed by suturing.  On 
examination he had multiple, about 5 millimeter (mm) to 1 
centimeter (cm) in size, normal skin-colored, two slightly 
hypo pigmented, slightly depressed scar randomly scattered 
about his head, chest, legs, especially in the anterior 
tibial area.  None of the scars caused symptoms of discomfort 
or caused physical limitations for the veteran's activities.  
None of the scars showed obvious shades on photography.  The 
veteran was assessed as having normal scars.  He did not have 
any physical limitations for his daily activity.  The 
examiner said that photography could not illustrate obvious 
change for the veteran's scar, so he was not going to medical 
media for picture taking.  

The veteran asserted in the substantive appeal (VA Form 9) 
dated in June 2001 that the scars on his legs and chest made 
him think of Vietnam.

During a VA dermatology examination in January 2003, the 
veteran denied any current symptoms regarding his shrapnel 
injuries, except for some vague sharp pains in his bilateral 
legs, like needles, which he felt might be related to his old 
injuries.  He showed the examiner a 1-centimeter scar over 
his right eyebrow, but the examiner pointed out that the 
veteran had a left scar over the same eye prior to service 
(as shown on his April 1967 enlistment examination report).  
The scar was almost difficult to discern, but was 
approximately 1 centimeter or less.  The width was less than 
1 millimeter.  There was no pain or adherence to underlying 
tissue on exam.  Texture of the skin was normal.  The scar 
was completely stable.  There was no elevation or depression 
of the surface contour of the scar.  It was very superficial.  
There was no inflammation, edema or keloid formation.  It was 
very slightly hypo pigmented, but again it was almost not 
discernible.  There was no gross distortion or asymmetry of 
any features of his face and it was not considered 
disfiguring.  There was no limitation of motion or limitation 
of his functioning caused by the scar.  

The veteran's chest scars were located directly over his 
sternum.  These were consistent with very small difficult to 
see pits, the largest measuring perhaps less than one 
centimeter, and again there was no pain or adherence to 
underlying tissue on exam.  The scar was stable.  There was 
some slight depression with each of the very small scars on 
the surface contour of the scar.  The scar was superficial.  
There was no inflammation, edema or keloid formation.  The 
scar compared to the normal areas of the skin maybe slightly 
hypopigmented.  There was no disfigurement associated with 
the scars and there was no limitation of motion or function.  

With respect to the veteran's left lower extremity, the 
examiner noted that following service the veteran injured his 
left leg in almost the exact same place as in service, so it 
was impossible to tell which residuals were do to the 
postservice injury as opposed to the inservice injury.  At 
the largest portion, it appeared to measure approximately 4 
centimeters, but given its width that was less than a 
millimeter, it was very difficult to see.  There was no pain 
or adherence to underlying tissue on exam.  Texture of the 
skin appeared normal.  The scar was stable.  There was very 
minimal depression of the surface of the contour of the scar.  
It appeared superficial.  There was no inflammation, edema or 
keloid formation.  There was some slight hypopigmentation to 
the scar.  There was no limitation in the veteran's motion or 
function caused by the scar and it was certainly not 
disfiguring.  

The final scar that the veteran pointed out was on his right 
leg.  It was less than 0.5 centimeters, possibly to 1 
centimeter.  It was slightly hypopigmented with some slight 
depression.  There was no pain or adherence to underlying 
tissue on exam.  Texture of the skin appeared normal.  The 
scar was stable.  It appeared very superficial.  There was no 
inflammation, edema or keloid formation.  There was no 
limitation in motion or limitation of function and it was 
certainly not disfiguring.   

Other findings included multiple scars on the right portion 
of the veteran's posterior neck in the occipital region that 
appeared more like pockmarks, possibly associated with old 
folliculitis.  The largest scar measured perhaps less than 5 
millimeters.  There was no pain in the scar on examination.  
There was no adherence to underlying tissue.  There was no 
instability of the scar.  Other texture of the surrounding 
skin was normal.  There was a slight depression of the 
surface contour on palpation, but the examiner reiterated 
that these seemed to be "hair follicle corresponding".  The 
scar was superficial.  There was no inflammation, edema or 
keloid formation.  They may have been perhaps one area 
measuring less than 5 mm, which may have been slightly 
hypopigmented.  The scars did not limit any motion or cause 
any limitation of functioning.  There was no disfigurement.

The examiner indicated that the veteran was seen for 
photographs "so that the rating board may appreciate the 
difficulty with which it is to examine these scars which are 
almost barely visible."  Photographs accompanied the 
examination report showing small scars to the veteran's face, 
chest, neck and legs.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, cited to above, the Court noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

During the pendency of the veteran's claim, the VA regulation 
containing the criteria for rating skin disabilities, 38 
C.F.R. § 4.118, was amended.  See 67 Fed. Reg. 49,596 (July 
31, 2002).  The change in the regulation became effective 
August 30, 2002.

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 
(April 10, 2000); see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).  The reverse is not true with respect to 
application of former schedular criteria prospectively.

The pertinent medical evidence in this case consists of two 
VA examination reports dated in June 2001 and January 2003, 
respectively.  The veteran has not alerted VA to any 
outstanding treatment records and records obtained from the 
VA medical center on University Drive in Pennsylvania are 
devoid of complaints or findings regarding the veteran's 
scars.

The veteran is currently assigned a 0 percent disability 
rating under Diagnostic Code 7805, which pertains to ratings 
based on limitation of function of part affected.  38 C.F.R. 
§ 4.118 (2002).  Because these criteria did not change 
following the revision of the skin regulations, there is no 
version of this code which is more favorable to the veteran 
than the other.  Karnas, 1 Vet. App. at 312-313.  With that 
said, the veteran is not entitled to a compensable evaluation 
under this code for limitation of function because there is 
no evidence of such limitation.  A VA examiner in June 2001 
specifically stated that there was no discomfort or physical 
limitations associated with the veteran's scars.  Similarly, 
a VA examiner in January 2003 noted that, regarding each 
individual scar of the veteran's head, chest and legs, such 
scars did not limit any motion or cause any limitation of 
functioning.  In view of these findings, the veteran's do not 
meet or more nearly approximate the criteria for a 
compensable rating, but, rather, are most consistent with the 
current noncompensable rating under Diagnostic Code 7805.  
See 38 C.F.R. § 4.31.

Another code for consideration is Diagnostic Code 7800 which 
pertains to disfigurement of the head, face or neck.  Under 
the pertinent criteria in effect prior to August 30, 2002, a 
noncompensable rating is assigned when the scars are slight.  
A 10 percent rating is assigned when such scars are moderate 
and disfiguring.  A 30 percent evaluation is warranted for a 
severe scar, especially if it produces a marked or unsightly 
deformity of the eyelid, lip, or auricle.  A complete or 
exceptionally repugnant deformity on one side of the face or 
marked or repugnant bilateral disfigurement warrants a 50 
percent evaluation. 38 C.F.R. § 4.118.

The Board notes that words such as "moderate" and "marked" 
are not defined in the VA Schedule for Rating Disabilities.  
In any event, rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. 4.6 (2002).

The veteran's scars at the June 2001 examination were 
diagnosed by the VA examiner as "normal", and were noted by 
the January 2003 examiner as not disfiguring.  Specifically, 
the latter examiner assessed each scar individually and found 
that none of the scars were disfiguring.  In fact, the 
examiner said that the scars were "almost barely visible".  
Consequently, the veteran's head (face) scars do not meet the 
criteria for a compensable evaluation under the old 
Diagnostic Code 7800.  38 C.F.R. § 4.118 (pre August 30, 
2002).

The Note in the revised (post August 30, 2002) criteria of 
Diagnostic Code 7800, sets out eight characteristics of 
disfigurement for evaluation purposes.  These characteristics 
are as follows:  Scar five or more inches (13 or more 
centimeters) in length, scar at least one-quarter inch (0.6 
centimeters) wide at the widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square centimeters), skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 square centimeters), 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters), and skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).

Under the newly revised criteria for Diagnostic Code 7800, a 
10 percent rating is warranted when there is one 
characteristic of disfigurement.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement, a 30 percent 
disability rating is warranted.  A 50 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with six or more characteristics of disfigurement.  
Tissue loss of the auricle is to be rated under Diagnostic 
Code 6207.  See 67 Fed. Reg. 49,596 (July 31, 2002).

It is clear that a compensable, 10 percent, evaluation would 
not be warranted under the newly revised Code 7800 since none 
of the 8 characteristics of disfigurement have been found 
that can be attributed to the veteran's service-connected 
disability.  Findings at the June 2001 VA examination 
revealed two slightly hypopigmented, slightly depressed 
scars.  One of the two scars was identified as located on the 
veteran's posterior neck (with the other one located on his 
left lower extremity).  Although a slight depression of the 
surface contour on palpation on the veteran's neck is one 
characteristic of disfigurement, the VA examiner in January 
2003 did not attribute these scars to the veteran's service-
connected disability, but rather to " hair follicle 
corresponding."  

As to the veteran's face, the examiner in 2003 made reference 
to a 1 cm scar over the veteran's right eyebrow, but then 
proceeded to talk about a left scar over the same eye, 
including the fact that such a scar was noted on the 
veteran's service enlistment examination.  Even assuming for 
argument's sake that the scar over the veteran's left eyebrow 
is related to his inservice shrapnel fragment injury and did 
not pre-exist his period of service, findings pertinent to 
this scar do not meet any of the eight characteristics of 
disfigurement.  The examiner in 2003 noted that the scar was 
difficult to discern, and was less than 1 cm in length and 1 
mm in width.  There was no elevation or depression of the 
surface contour of the scar.  It was not adherent to 
underlying tissue.  Moreover, the examiner gave no indication 
that the very slight hypopigmentation found was in an area 
exceeding six square inches; this is especially so when 
considering that the scar itself measured less than 1 cm in 
length and less than 1 mm in width.  In addition, this scar 
was found at the January 2003 examination to be normal in 
texture with no indication or missing underlying soft tissue.  
Unretouched photographs of the veteran's face were considered 
in conjunction with these criteria.  Based on these findings, 
the veteran's head (face) scars simply do not meet the 
criteria for a compensable rating under either the new or old 
version of Diagnostic Code 7800.

Diagnostic Codes 7801 and 7802 under the old code pertain to 
scar burns in the third and second degree.  These codes are 
not applicable to the instant appeal since burn scars are not 
the type of scars that the veteran is service-connected for. 

The new Diagnostic Code 7801 pertains to scars other than the 
face, head or neck, that are deep or that cause limited 
motion.  Under this code, a 10 percent rating is warranted 
for scars that cover an area or areas exceeding 6 square 
inches (29 sq. cm.), and a 20 percent rating is warranted for 
scars that cover an area or areas exceeding 12 square inches 
(77 sq. cm.).  For a 30 percent rating, the scars must cover 
an area or areas that exceed 144 square inches (465 sq. cm.).  
A 40 percent rating requires that the scars cover an area or 
areas that exceed 144 square inches (929 sq. cm.).  Note (1) 
to this code states that scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  Note 
(2) to this code describes a deep scar as one associated with 
underlying soft tissue damage.  

In the instant case, there is no indication that the 
veteran's scars are deep or cause limited motion.  As noted 
above, a deep scar is described as one associated with 
underlying soft tissue damage.  In this regard, the examiner 
in January 2003 described each scar as being superficial, 
with no adherence to underlying tissue.  Also, as previously 
stated, the examiner specifically noted that the scars did 
not limit any motion, as did the examiner in June 2001.  

A compensable rating under the new criteria for Diagnostic 
Code 7802 requires that the veteran have scars that are 
superficial and do not cause limited motion in an area of 144 
square inches or greater.  Note (1) states that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part.  Note (2) to this code describes a deep scar as 
one associated with underlying soft tissue damage.  Since the 
veteran's scars do not exceed an area of 144 square inches, 
he is not entitled to a compensable rating under this code.

Under the old Diagnostic Code 7803, a maximum 10 percent 
rating is warranted for scars that are superficial, poorly 
nourished, with repeated ulceration.  38 C.F.R. § 4.118.

Under the newly revised Diagnostic Code 7803, a maximum 10 
percent rating is warranted for scars that are superficial 
and unstable.  Note (1):  An unstable scar is one where for 
any reason, there is frequent loss of covering of skin over 
the scar.  Note (2):  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118.

The veteran's scar disability does not meet either the new or 
old criteria for a compensable, 10 percent, rating under 
Diagnostic Code 7803.  This is in view of the lack of 
findings that any of the scars were poorly nourished or 
unstable.  In fact, each scar was specifically noted at the 
January 2003 examination to be stable. 

Lastly, under the old Diagnostic Code 7804, a maximum 10 
percent rating is warranted for scars that are superficial, 
tender and painful on objective demonstration.  The Note to 
this code provides that a 10 percent rating will be assigned, 
when the requirements are met, even though the location may 
be on the tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement.  

Under the newly reviewed Diagnostic Code 7804, a maximum 10 
percent rating is warranted for scars, superficial, painful 
on examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In 
this case, a 10- percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See 
Sec. 4.68 of this part on the amputation rule.)

The record is completely devoid of any complaints by the 
veteran at the VA examinations of scar pain or tenderness and 
no such findings are noted on examination.  Indeed, the VA 
examiner in June 2001 remarked that none of the scars caused 
symptoms of discomfort, and the VA examiner in January 2003 
stated that, with respect to each scar, there was no pain.

In the absence of greater severity of the veteran's head 
(face), chest and leg scars, the 0 percent rating currently 
assigned is entirely appropriate and fully comports with the 
applicable schedular criteria, from the date of the grant of 
service connection.  38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (pre and post August 30, 2002).

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  There is no showing that the 
veteran's shrapnel fragment wound scars alone has resulted in 
marked interference with employment (i.e. beyond that 
contemplated in the assigned evaluation) and, in fact, the 
veteran stopped working in 1999 due to a right hip injury.  
Moreover, this disability has not been shown to warrant 
frequent periods of hospitalization, or otherwise rendered 
inadequate the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the claim for an increased, 
compensable, rating for service-connected shrapnel fragment 
wound scars of the head, chest and legs must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).




ORDER

An increased (compensable) initial rating for shrapnel 
fragment wound scars of the head (face), chest and legs is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

